Ethridge, J.,
delivered the opinion of the conrt.
In this case the appellant sned appellee for privilege tax and damages for selling target rifles in the years 1913 and 1914. The proof shows that the appellee carried in stock and-sold twenty-two caliber rifles a part of the year 1914. It also shows that Flobert rifles have gone out of use and are no longer manufactured, but that a twenty-two rifle, with rifled barrel, is now used in shooting galleries, and that the Flobert rifle had a smooth bore. The proof does not show whether the rifles sold by appellee were such as carried a long cartridge or a short cartridge; whether high power or low power. We know there are two classes of twenty-two rifles, high power and low power. It was incumbent on the appellant to prove the class sold, and this was not properly proven. The tax is imposed on air guns, or Flobert or target rifles. The tax is now on target rifles, since Flo-bert rifles are no longer manufactured. What .is a target rifle? All rifles are at times used for target practice, and all rifles are sometimes used for other purposes than target practice. Manifestly the statute meant to impose a privilege tax on such rifles as were principally used for target practice. We think it means such rifles as shoot twenty-two short cartridges, or, in other words, low power twenty-two rifles. The plaintiff having failed to show the rifles sold are of this class, the judgment of the lower court is affirmed.

Affirmed.